     Case 1:21-cv-00791-DAD-SKO Document 8 Filed 07/30/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ERNESTO MACKEY,                            No. 1:21-cv-00791-NONE-SKO (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS; DISMISSING
13                                                     PETITION FOR WRIT OF HABEAS
                                                       CORPUS; DIRECTING THE CLERK OF
14           v.                                        COURT TO SEND PETITIONER BLANK
                                                       CIVIL RIGHTS FORM, ASSIGN DISTRICT
15                                                     JUDGE, AND CLOSE CASE; AND
                                                       DECLINING TO ISSUE CERTIFICATE OF
16                                                     APPEALABILITY
      BRANDON PRICE, et al.,
17                                                     (Doc. No. 6)
                         Respondents.
18

19

20          Petitioner David Ernesto Mackey is a state prisoner proceeding pro se and in forma

21   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was

22   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

23   302.

24          On May 20, 2021, the assigned magistrate judge issued findings and recommendations

25   recommending that the petition be dismissed because conditions of confinement claims such as

26   those asserted in the pending petition are not cognizable claims for federal habeas relief. (Doc.

27   No. 6; see Doc. No. 1 at 4 (challenging his medication regimen and commitment status and

28   seeking release due to risks posed by COVID-19).) Those findings and recommendations were
                                                       1
     Case 1:21-cv-00791-DAD-SKO Document 8 Filed 07/30/21 Page 2 of 3


 1   served upon all parties and contained notice that any objections thereto were to be filed within

 2   twenty-one (21) days after service. To date, no objections have been filed, and the deadline to do

 3   so has expired.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   magistrate judge’s findings and recommendations are supported by the record and proper

 7   analysis.

 8          In addition, the court declines to issue a certificate of appealability. A state prisoner

 9   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

10   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

11   U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. If a court denies a petitioner’s petition, the court

12   may only issue a certificate of appealability when a petitioner makes a substantial showing of the

13   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

14   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

15   that) the petition should have been resolved in a different manner or that the issues presented

16   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

17   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

18          In the present case, the court finds that petitioner has not made the required substantial

19   showing of the denial of a constitutional right to justify the issuance of a certificate of

20   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
21   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

22   proceed further. Thus, the court declines to issue a certificate of appealability.

23          Accordingly,

24          1.         The findings and recommendations issued on May 20, 2021, (Doc. No. 6), are

25                     adopted in full;

26          2.         The petition for writ of habeas corpus is dismissed;
27          3.         The clerk of court is directed to provide petitioner with a blank civil rights

28                     complaint form;
                                                           2
     Case 1:21-cv-00791-DAD-SKO Document 8 Filed 07/30/21 Page 3 of 3


 1        4.    The Clerk of the Court is directed to assign a district judge to this case for the

 2              purpose of closing the case and then to enter judgment and close the case; and

 3        5.    The court declines to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
       Dated:   July 30, 2021
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
